DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Response to Arguments
Applicant’s arguments filed on 08/05/2022 with respect to claims 1-3, 5-10, 12-17 and 19-21 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. 
In re page 9, Applicant states that “Applicant submits that Nolan fails to disclose the presently claimed combination of features recited in independent claim 1. For example, Applicant submits that Nolan fails to disclose that “receiving a musical file at an editing system,” “generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file,” “receiving image content items that are separate from the musical file,” “providing the image content items to an image sequencer,” and “arranging, at the image sequencer of the editing system, the image content items such that frames occurring between cuts are indicated by cut times in the cut vector.” (Emphasis added). Nolan specifically teaches that “a beat sequence video editing project may, for example, add special effects to the images or video of a clip based at least in part on the beat or tempo of music in the clip.” Nolan, col 9, lines 59-61 (emphasis added). Therefore, Nolan teaches that the clip that is being edited includes both the image and the music, whereas the claims recite that a separate musical file generates the cut vectors and images are sequenced based on the cut times in the cut vectors. Thus, Applicant submits that Nolan fails to disclose the presently claimed combination of features recited in independent claim 1. As such, the rejection under 35 U.S.C. § 102 is improper. Accordingly, withdrawal of the rejection is respectfully requested.”
(1) In response, the Examiner respectfully disagrees. First, Applicant’s arguments are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. Second, Nolan discloses in fig. 1 col. 21 lines 52-53 that a digital music file is loaded at an editing system as shown in fig. 15 at step 1505. Nolan discloses in fig. 15 col. 21 lines 54-67 the following: Third, the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. Fourth, at step 1507, the function re-times the image sequence to match the tempo of the music. Fifth, by default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). Sixth, the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Seventh, images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Also, see col. 21 lines 52-57. Therefore, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Furthermore, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different. 
And Nolan discloses in col. 21 lines 30-36 to lines 52-53 the following: First, processing video for a beat sequence video editing project begins at step 1501 as shown in fig. 15. Second, at step 1503, the system parses a list of input sources and returns a video clip as shown in fig. 15. Third, the list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15. Fourth, a digital music file is loaded at an editing system as described in figs. 1 and 15 at step 1505. Thus, the list of input sources including paths to user-supplied images or video files are separate from the music file loaded as shown in fig. 15. As a result, the Applicant’s statements are unsupported by Nolan.  
And Nolan discloses in col. 21 lines 58-59 that “the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507.” Thus, it should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15. Applicant’s statements are unsupported by Nolan.  
From the above passages, Nolan indeed discloses the following claimed limitations of independent claim 1 that recites “receiving a musical file at an editing system” (see col. 21 lines 52-53 for receiving a musical file at an editing system (i.e. a digital music file is loaded at an editing system as shown in figs. 1 and 15 at step 1505)); “generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different” (see col. 21 lines 52-57 for generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. At step 1507, the function re-times the image sequence to match the tempo of the music. By default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). The automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo as described in fig. 15 col. 21 lines 54-67. First, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Second, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different); “receiving image content items that are separate from the musical file” (see col. 21 lines 30-36 for receiving image content items that are separate from the musical file (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15, furthermore, a digital music file is loaded at an editing system as described in figs. 1 and 15 at step 1505 col. 21 lines 52-53). Thus, the list of input sources including paths to user-supplied images or video files are separate from the music file loaded as shown in fig. 15); “providing the image content items to an image sequencer” (see col. 21 lines 58-59 for providing the image content items to an image sequencer (i.e. the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507). It should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15); “at the image sequencer of the editing system” (see col. 21 lines 58-59 for the image sequencer of the editing system (i.e. the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507). It should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15); “and outputting an edited multimedia sequence from a rendering of the image content items with the musical file” (see col. 21 lines 52-53 for outputting an edited multimedia sequence from a rendering of the image content items with the musical file (i.e. at step 1520 the audio (music) and video (images) streams are synchronized and multiplexed, and at step 1521 the video is output as described in fig. 15 co. 22 lines 51-53))
On the other hand, the NEW reference of Benedetto discloses the other newly added claimed limitations of independent claim 1. See actual claim rejection further below.
In re page 9, Applicant states that “The Office rejects claims 8 and 15 under similar reasoning as that applied to claim 1. Therefore, it is respectfully asserted that claims 8 and 15 are allowable for at least the same reasons asserted with respect to claim 1. Accordingly, withdrawal of the rejection is respectfully requested.”
(2) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 8 and 15, the combination of Nolan and Benedetto discloses all the claimed limitations of independent claims 1, 8 and 15.
In re page 10, Applicant states that “Dependent claims 2-7, 9-14, and 16-20 variously depend on claims 1, 8, and 15, while reciting additional elements. Therefore, for at least the reasons mentioned above with respect to claims 1, 9, and 15, each of these claims is also patentable over Nolan. Accordingly, Assignee respectfully requests that this rejection of claims 2-7, 9-14, and 16-20 be withdrawn.”
(3) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 8 and 15, the combination of Nolan and Benedetto discloses all the claimed limitations of independent claims 1, 8 and 15.
In re page 10, Applicant states that “Claim 21 has been rejected under 35 U.S.C. § 103 as allegedly being obvious over Nolan in view of U.S. Patent Publication No. 2016/0342382 to Jehan et al. (“Jehan”). Applicant respectfully traverses this rejection. Jehan fails to cure the deficiencies identified above with respect to the independent claims. Since independent claim 15 should be allowable for the reasons asserted above, dependent claim 1 should also be allowable at least by virtue of their dependency on allowable independent claims and because they recite additional claim features. Therefore, the undersigned representative will not address each of the arguments with respect to claim 21 and reserves the right to address these arguments at a later time. Accordingly, the undersigned respectfully requests the reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 21.”
(4) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 8 and 15, the combination of Nolan and Benedetto discloses all the claimed limitations of independent claims 1, 8 and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 9,620,169 B1)(hereinafter Nolan), and further in view of Benedetto (US 2019/0244639 A1)(hereinafter Benedetto).
Re claim 1, Nolan discloses a computer-implemented method for mixing multimedia content, comprising: receiving a musical file at an editing system (see col. 21 lines 52-53 for receiving a musical file at an editing system (i.e. a digital music file is loaded at an editing system as shown in figs. 1 and 15 at step 1505)); generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (see col. 21 lines 52-57 for generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. At step 1507, the function re-times the image sequence to match the tempo of the music. By default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). The automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo as described in fig. 15 col. 21 lines 54-67. First, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Second, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different); receiving image content items that are separate from the musical file (see col. 21 lines 30-36 for receiving image content items that are separate from the musical file (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15, furthermore, a digital music file is loaded at an editing system as described in figs. 1 and 15 at step 1505 col. 21 lines 52-53). Thus, the list of input sources including paths to user-supplied images or video files are separate from the music file loaded as shown in fig. 15); providing the image content items to an image sequencer (see col. 21 lines 58-59 for providing the image content items to an image sequencer (i.e. the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507). It should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15); at the image sequencer of the editing system (see col. 21 lines 58-59 for the image sequencer of the editing system (i.e. the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507). It should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15); and outputting an edited multimedia sequence from a rendering of the image content items with the musical file (see col. 21 lines 52-53 for outputting an edited multimedia sequence from a rendering of the image content items with the musical file (i.e. at step 1520 the audio (music) and video (images) streams are synchronized and multiplexed, and at step 1521 the video is output as described in fig. 15 co. 22 lines 51-53))   
Nolan fails to explicitly teach arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector. However, the reference of Benedetto explicitly teaches arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector (see ¶ 103 for arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector. First, each of the video time slices includes a plurality of video frames from the video content as described in paragraph 14. Second, the video time slices 1-12 will generally have time coordinates (e.g., start time and stop time) that correspond with the time coordinates of the respective bounded boxes 1-12 for moments 708-730 as described in fig. 7 paragraph 103. Third, at the time coordinate of that marker, the sequence 738 cuts or transitions to the second video time slice as described in fig. 7 paragraph 104). Thus, it should be noted that the time coordinates of the arranged sequence 738 including cuts or transitions of the video time slices 1-12 represent the cut times vector as shown in fig. 7)
Therefore, taking the combined teachings of Nolan and Benedetto as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (arranging) into the system of Nolan as taught by Benedetto.
One will be motivated to incorporate the above feature into the system of Nolan as taught by Benedetto for the benefit of showing video time slices 1-12 that are identified based on the bounded boxes 1-12 for each of the moments 708-730, wherein each of the video time slices 1-12 are then mapped by mapping 734 to temporal locations of the music track 736 to create a sequence 738 of video time slices for the event reel 700, wherein the video time slices 1-12 will generally have time coordinates (e.g., start time and stop time) that correspond with the time coordinates of the respective bounded boxes 1-12 for moments 708-730 in order to improve efficiency when arranging sequence 738 including cuts or transitions of the video time slices 1-12 (see fig. 7 ¶ 103)   
Re claim 2, the combination of Nolan and Benedetto as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Nolan further comprises: receiving an effects vector comprising a plurality of time values, wherein each of the time values is associated with an animation property (see col. 23 lines 54-67, col. 24 lines 1-14, col. 34 lines 4-24 for receiving an effects vector comprising a plurality of time values, wherein each of the time values is associated with an animation property (i.e. animation and values as described in col. 23 lines 63-67, col. 34 lines 4-8)); applying a first animation effect to at least one of the image content items of the edited multimedia sequence at a first time value of the plurality of time values based on a first animation property indicated by the effects vector (see col. 21 lines 20-29, col. 26 lines 57-67, col. 27 lines 1-4 for applying a first animation effect to at least one of the image content items of the edited multimedia sequence at a first time value of the plurality of time values based on a first animation property indicated by the effects vector (i.e. animation effects applied to the content items). Also, see col. 23 lines 63-67, col. 34 lines 4-8 for animation and values); and applying a second animation effect to at least one of the image content items of the edited multimedia sequence at a second time value of the plurality of time values based on a second animation property indicated by the effects vector (see col. 21 lines 20-29, col. 26 lines 57-67, col. 27 lines 1-4 for applying a second animation effect to at least one of the image content items of the edited multimedia sequence at a second time value of the plurality of time values based on a second animation property indicated (i.e. animation effects applied to the content items). Also, see col. 23 lines 63-67, col. 34 lines 4-8 for animation and values)
Re claim 3, the combination of Nolan and Benedetto as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Nolan further comprises: combining the edited multimedia sequence with a digital music file to produce a mixed multimedia output file (see col. 22 lines 51-54 for combining the edited multimedia sequence with a digital music file to produce a mixed multimedia output file (i.e. the audio (music) and video (images) streams are synchronized and multiplexed at step 1520, and the video is output at step 1521 as shown in fig. 15))
Re claim 5, the combination of Nolan and Benedetto as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Nolan wherein the plurality of time values of the effects vector correspond with audio artifacts in the music file (see col. 21 lines 54-57 for the plurality of time values of the effects vector correspond with audio artifacts in the music file (i.e. detected musical beats location). Also, see col. 21 lines 20-29, col. 23 lines 63-67, col. 26 lines 57-67, col. 27 lines 1-4, col. 34 lines 4-8 for animation effects and values)
Re claim 6, the combination of Nolan and Benedetto as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Nolan wherein the image content items comprises a digital image (see col. 21 lines 35-36 for the image content items comprises a digital image (i.e. digital image))
Re claim 7, the combination of Nolan and Benedetto as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Nolan wherein the image content items comprises a digital video (see col. 21 lines 35-36 for the image content items comprises a digital video (i.e. digital video))
Re claim 8, Nolan discloses a system for automatically mixing multimedia content, the system comprising: one or more processors (see col. 5 lines 45-46 for one or more processors (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like)); and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations (see col. 5 lines 45-46, col. 6 lines 3-16 for a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like)) comprising: receiving a musical file at an editing system (see col. 21 lines 52-53 for receiving a musical file at an editing system (i.e. a digital music file is loaded at an editing system as shown in figs. 1 and 15 at step 1505)); generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (see col. 21 lines 52-57 for generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. At step 1507, the function re-times the image sequence to match the tempo of the music. By default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). The automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo as described in fig. 15 col. 21 lines 54-67. First, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Second, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different); receiving image content items that are separate from the musical file (see col. 21 lines 30-36 for receiving image content items that are separate from the musical file (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15, furthermore, a digital music file is loaded at an editing system as described in figs. 1 and 15 at step 1505 col. 21 lines 52-53). Thus, the list of input sources including paths to user-supplied images or video files are separate from the music file loaded as shown in fig. 15); providing the image content items to an image sequencer (see col. 21 lines 58-59 for providing the image content items to an image sequencer (i.e. the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507). It should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15); at the image sequencer of the editing system (see col. 21 lines 58-59 for the image sequencer of the editing system (i.e. the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507). It should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15); and outputting an edited multimedia sequence from a rendering of the image content items with the musical file (see col. 21 lines 52-53 for outputting an edited multimedia sequence from a rendering of the image content items with the musical file (i.e. at step 1520 the audio (music) and video (images) streams are synchronized and multiplexed, and at step 1521 the video is output as described in fig. 15 co. 22 lines 51-53))   
Nolan fails to explicitly teach arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector. However, the reference of Benedetto explicitly teaches arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector (see ¶ 103 for arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector. First, each of the video time slices includes a plurality of video frames from the video content as described in paragraph 14. Second, the video time slices 1-12 will generally have time coordinates (e.g., start time and stop time) that correspond with the time coordinates of the respective bounded boxes 1-12 for moments 708-730 as described in fig. 7 paragraph 103. Third, at the time coordinate of that marker, the sequence 738 cuts or transitions to the second video time slice as described in fig. 7 paragraph 104). Thus, it should be noted that the time coordinates of the arranged sequence 738 including cuts or transitions of the video time slices 1-12 represent the cut times vector as shown in fig. 7)
Therefore, taking the combined teachings of Nolan and Benedetto as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (arranging) into the system of Nolan as taught by Benedetto.
One will be motivated to incorporate the above feature into the system of Nolan as taught by Benedetto for the benefit of showing video time slices 1-12 that are identified based on the bounded boxes 1-12 for each of the moments 708-730, wherein each of the video time slices 1-12 are then mapped by mapping 734 to temporal locations of the music track 736 to create a sequence 738 of video time slices for the event reel 700, wherein the video time slices 1-12 will generally have time coordinates (e.g., start time and stop time) that correspond with the time coordinates of the respective bounded boxes 1-12 for moments 708-730 in order to improve efficiency when arranging sequence 738 including cuts or transitions of the video time slices 1-12 (see fig. 7 ¶ 103)   
Re claim 9, the combination of Nolan and Benedetto as discussed in claim 2 above discloses all the claimed limitations of claim 9.
Re claim 10, the combination of Nolan and Benedetto as discussed in claim 3 above discloses all the claimed limitations of claim 10.
Re claim 12, the combination of Nolan and Benedetto as discussed in claim 5 above discloses all the claimed limitations of claim 12.
Re claim 13, the combination of Nolan and Benedetto as discussed in claim 6 above discloses all the claimed limitations of claim 13.
Re claim 14, the combination of Nolan and Benedetto as discussed in claim 7 above discloses all the claimed limitations of claim 14.
Re claim 15, Nolan discloses a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising (see col. 5 lines 45-46, col. 6 lines 3-16 for comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like)): receiving a musical file at an editing system (see col. 21 lines 52-53 for receiving a musical file at an editing system (i.e. a digital music file is loaded at an editing system as shown in figs. 1 and 15 at step 1505)); generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (see col. 21 lines 52-57 for generating a cut vector derived from a plurality of identified temporal locations of a detected audio characteristic in the received musical file, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. At step 1507, the function re-times the image sequence to match the tempo of the music. By default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). The automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo as described in fig. 15 col. 21 lines 54-67. First, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Second, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different); receiving image content items that are separate from the musical file (see col. 21 lines 30-36 for receiving image content items that are separate from the musical file (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15, furthermore, a digital music file is loaded at an editing system as described in figs. 1 and 15 at step 1505 col. 21 lines 52-53). Thus, the list of input sources including paths to user-supplied images or video files are separate from the music file loaded as shown in fig. 15); providing the image content items to an image sequencer (see col. 21 lines 58-59 for providing the image content items to an image sequencer (i.e. the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507). It should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15); at the image sequencer of the editing system (see col. 21 lines 58-59 for the image sequencer of the editing system (i.e. the function re-times the image sequence to match the tempo of the music as shown in fig. 15 at step 1507). It should be noted that the image sequence is performed by the editing system as shown in figs. 1 and 15); and outputting an edited multimedia sequence from a rendering of the image content items with the musical file (see col. 21 lines 52-53 for outputting an edited multimedia sequence from a rendering of the image content items with the musical file (i.e. at step 1520 the audio (music) and video (images) streams are synchronized and multiplexed, and at step 1521 the video is output as described in fig. 15 co. 22 lines 51-53))   
Nolan fails to explicitly teach arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector. However, the reference of Benedetto explicitly teaches arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector (see ¶ 103 for arranging the image content items such that frames occurring between cuts are indicated by cut times in the cut vector, wherein a first content item of the image content items occurs after a cut time indicated by cut vector, and a last content item of the image content items occurs before a subsequent cut time indicated by the cut vector. First, each of the video time slices includes a plurality of video frames from the video content as described in paragraph 14. Second, the video time slices 1-12 will generally have time coordinates (e.g., start time and stop time) that correspond with the time coordinates of the respective bounded boxes 1-12 for moments 708-730 as described in fig. 7 paragraph 103. Third, at the time coordinate of that marker, the sequence 738 cuts or transitions to the second video time slice as described in fig. 7 paragraph 104). Thus, it should be noted that the time coordinates of the arranged sequence 738 including cuts or transitions of the video time slices 1-12 represent the cut times vector as shown in fig. 7)
Therefore, taking the combined teachings of Nolan and Benedetto as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (arranging) into the system of Nolan as taught by Benedetto.
One will be motivated to incorporate the above feature into the system of Nolan as taught by Benedetto for the benefit of showing video time slices 1-12 that are identified based on the bounded boxes 1-12 for each of the moments 708-730, wherein each of the video time slices 1-12 are then mapped by mapping 734 to temporal locations of the music track 736 to create a sequence 738 of video time slices for the event reel 700, wherein the video time slices 1-12 will generally have time coordinates (e.g., start time and stop time) that correspond with the time coordinates of the respective bounded boxes 1-12 for moments 708-730 in order to improve efficiency when arranging sequence 738 including cuts or transitions of the video time slices 1-12 (see fig. 7 ¶ 103)   
Re claim 16, the combination of Nolan and Benedetto as discussed in claims 2 and 15 above discloses all the claimed limitations of claim 16.
Re claim 17, the combination of Nolan and Benedetto as discussed in claims 3 and 15 above discloses all the claimed limitations of claim 17.
Re claim 19, the combination of Nolan and Benedetto as discussed in claim 5 above discloses all the claimed limitations of claim 19.
Re claim 20, the combination of Nolan and Benedetto as discussed in claim 6 above discloses all the claimed limitations of claim 20.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 9,620,169 B1)(hereinafter Nolan) as applied to claims 1-3, 5-10, 12-17 and 19-20 above, and further in view of Benedetto (US 2019/0244639 A1)(hereinafter Benedetto), and further in view of Jehan et al. (US 2016/0342382 A1)(hereinafter Jehan).
Re claim 21, the combination of Nolan and Benedetto as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Nolan wherein instructions further cause the processors to perform operations (see col. 5 lines 45-46, col. 6 lines 3-16 for instructions further cause the processors to perform operations (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like))
Nolan fails to explicitly teach comprising: dividing the musical file into multiple segments, wherein the multiple segments have overlapping portions; performing a beat matching processing of the multiple segments; and providing a playback option of a resulting edited output file during the performing of the beat matching processing. However, the reference of Jehan explicitly teaches comprising: dividing the musical file into multiple segments, wherein the multiple segments have overlapping portions (see figs. 6-8 ¶ 91 for dividing the musical file into multiple segments (i.e. At the operation 354, the media mix data generation engine 242 operates to divide the beginning portion (P1) into a predetermined number of segments, such as S1-S6 (FIG. 8) as described in paragraph 90), wherein the multiple segments have overlapping portions (i.e. As a plurality of media content items 212 are analyzed in the same manner as described in FIGS. 6 and 7, a segment including a mix-out point in an ending portion of a content media item can completely overlap a segment including a mix-in point in a beginning portion of a subsequent content media item, when the two content media items are crossfaded for smooth transition. This ensures a smooth overlap between the content media items as described in fig. 8 paragraph 99). Also, see fig. 12 paragraph 118); performing a beat matching processing of the multiple segments (see figs. 6-11 ¶ 91 for performing a beat matching processing of the multiple segments (i.e. as the mix-in point (T.sub.IN) and the mix-out point (T.sub.OUT) are matched, the media-playback device 102 can operate to match at least one beat 440 (including 440A-440D) in the mix-out segment (S.sub.OUT) of the first media content item 212A with at least one beat 442 (including 442A-442D) in the mix-in segment (S.sub.IN) of the second media content item 212B as described in fig. 12 paragraph 117)); and providing a playback option of a resulting edited output file during the performing of the beat matching processing (see figs. 6-11 ¶s 91, 111-116 for providing a playback option of a resulting edited output file during the performing of the beat matching processing (i.e. as the mix-in point (T.sub.IN) and the mix-out point (T.sub.OUT) are matched, the media-playback device 102 can operate to match at least one beat 440 (including 440A-440D) in the mix-out segment (S.sub.OUT) of the first media content item 212A with at least one beat 442 (including 442A-442D) in the mix-in segment (S.sub.IN) of the second media content item 212B as described in fig. 12 paragraph 117))
Therefore, taking the combined teachings of Nolan, Benedetto and Jehan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (matching) into the system of Nolan as taught by Jehan.
One will be motivated to incorporate the above feature into the system of Nolan as taught by Jehan for the benefit of having a media-playback device that is provided to acquire a user's cadence and play back a plurality of media content items having a tempo corresponding to the cadence while the user performs a repetitive motion activity, wherein the media-playback device operates to play the media content items such that a mix-out point of a media content item matches a mix-in point of a subsequent media content item, thereby generally consistently maintain a musical energy (e.g., audio power or sound power) during transition between the two media content items, wherein the media-playback device operates to match at least one beat around the mix-out point of the media content item with at least one beat around the mix-out point of the subsequent media content item in order to improve efficiency when providing a consistent tempo over the transition between the media content items (see ¶ 27)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8/17/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484